Citation Nr: 1704785	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-36 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spondylosis, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from February 1982 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2013 the Veteran testified at a hearing before a Veterans Law Judge.  An April 2016 letter advised the Veteran that the judge who conducted the hearing is not available to participate in a decision.  The Veteran was offered a chance for a hearing before a different judge.  The Veteran did not respond to the letter within 30 days.  Accordingly, the Veteran's right to another hearing is deemed waived.  

The Board previously remanded this matter for additional development in February 2014.  The requested development has been completed, and this matter has been returned to the Board for appellate review.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his current cervical spine spondylosis is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for cervical spine spondylosis have been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable disposition of the claim for service connection for spondylosis of the cervical spine, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Service Connection for Cervical Spine Disability 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  The provisions of 38 C.F.R. § 3.303 (b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309 (a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The Veteran must have served 90 days or more during a war period or after December 31, 1946, and the chronic disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  

The Veteran asserts that his cervical spine disability is related to service or to his service-connected lumbar spine disability.  The Veteran asserts that he had neck pain in service and has had continuous neck symptoms since service.   See Hearing Transcript May 26, 2013.  

The Veteran had active duty service from February 1982 to February 2007.  A December 1987 entry in the service treatment record shows that the Veteran reported a complaint of assault.  A physical examination revealed scratches on the neck.  In June 1998, the Veteran reported midsternal chest pain and pain in his neck and shoulders.  He was diagnosed with possible esophageal spasm.

The Veteran was discharged from active service in February 2007.  Private treatment records dated in February 2008 reflect that the Veteran reported neck spasms radiating into his shoulder, of three weeks in duration.  An MRI of the cervical spine showed a small central disc protrusion at the C5-6 level and 
straightening of the normal lumbar lordotic curvature.  

Private treatment records dated in July 2008 reflect that the Veteran reported neck pain, which occurred two weeks earlier after lifting a trailer hitch.  An October 2008 private treatment record shows a diagnosis of cervical spondylosis.
In August 2008 a private physician opined that the Veteran developed cervical spondylosis as a result of neck injuries in service.  

In August 2009, a physician's assistant opined that there is a strong possibility that the Veteran's activities in service led to his current cervical disk problems.  

A February 2009 VA examination reflects a medical opinion that a cervical spine condition is not due to, or the result of, degenerative disc disease of the lumbar spine.  The examiner did not provide a rationale for the opinion. 

A VA examination in April 2014 reflects that the examiner opined that the Veteran's cervical spine disability is not related to service or to his service-connected disability.  The examiner noted an absence of documentation of cervical spine complaints in service.  The examiner explained that the lumbar and cervical spines are distinct regions with different functions and anatomies.  The VA examiner did not consider the Veteran's statements regarding his symptoms during service and since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The Board accords greater probative weight to the private opinions.  The February 2009 VA examination did not address direct service connection, and the April 2014 VA opinion failed to address in-service documentation of neck scratches and neck pain.   

Resolving all doubt in his favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of current cervical spine spondylosis (2) the service treatment records which show complaints of neck symptoms, (3), the findings of 
C 5-6 disc protrusion within a year of discharge from service (4) his competent and credible history of relevant symptoms during and ever since service discharge.  A  July 2008 treatment record noted neck pain after lifting a trailer hitch; however, the Veteran reported cervical spine symptoms in February 2008, prior to that event.   The evidence tends to show that the Veteran's current cervical spine spondylosis is at least as likely as not related to service.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for cervical spine spondylosis has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because the Board is granting this claim on a direct basis, consideration of the claim on the alternate theory of secondary service connection is not necessary.



ORDER

Service connection for spondylosis of the cervical spine is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


